

Exhibit 10.1


SECOND AMENDMENT

TO THIRD AMENDED EMPLOYMENT AGREEMENT


This Second Amendment, dated as of December 31, 2011 (this “Second Amendment”),
is made to that certain Third Amended Employment Agreement by and between Steven
Madden, Ltd., a Delaware corporation (the “Corporation”), and Steven Madden (the
“Employee”).


W I T N E S S E T H:


WHEREAS, the Corporation and the Employee are parties to that certain Third
Amended Employment Agreement executed as of July 15, 2005 and effective as of
July 1, 2005, as amended by Amendment, dated as of December 14, 2009
(collectively, the “Employment Agreement”), a copy of which is attached hereto
as Exhibit A; and


WHEREAS, the Corporation believes it to be in the best interests of the
Corporation to extend the term of the Employment Agreement to further secure the
services of the Employee and to make certain other modifications to the terms of
the Employee’s employment and the Employee is agreeable to such extension and
modifications;


NOW, THEREFORE, in consideration of the agreement of the parties contained
herein and for ten dollars and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:


1. Effective as of the date of this Amendment, the Employment Agreement is
amended as follows:


a.           Section 3 of the Employment Agreement shall be deleted in its
entirety and in lieu thereof the following paragraph shall be inserted:


“Section 3. TERM OF EMPLOYMENT. The term of the Employee’s employment, unless
sooner terminated as provided herein, shall commence on the Effective Date of
this Third Amended Employment Agreement and end on December 31, 2023 (the
“Term”).”


b.           Section 4.1 of the Employment Agreement shall be deleted in its
entirety and in lieu thereof the following paragraph shall be inserted:
 
“4.1 BASE SALARY. During the first six years and six months of the Term through
December 31, 2011, the Corporation shall pay to the Employee an annual base
salary of Six Hundred Thousand Dollars ($600,000.00) for his services hereunder
(less such deductions as shall be required to be withheld by applicable laws and
regulations) which base salary shall be increased in each of the third and fifth
years of this Agreement by seven (7.0%) percent on a compound basis reflecting
an agreed upon cost of living adjustment. Thereafter, commencing on January 1,
2012, the Corporation shall pay to the Employee an annual base salary of Five
Million Four Hundred Sixteen Thousand Six Hundred Sixty-Seven Dollars
($5,416,667.00) for his services hereunder which base salary shall be adjusted
annually as set forth on Exhibit B attached hereto and made a part hereof (in
each case, less such deductions as shall be required to be withheld by
applicable laws and regulations), provided, however, that such annual base
salary shall be amended in accordance with the terms hereof in the event that
the Employee elects the Additional Restricted Shares Amendment (as hereinafter
defined) pursuant to Section 4.12(c) hereof.”
 
 
 

--------------------------------------------------------------------------------

 
 
c.           Section 4.3 of the Employment Agreement shall be amended such that
the first sentence thereof shall be deleted in its entirety and in lieu thereof
the following sentences shall be inserted with the remainder of the Section
remaining unchanged:


“4.3 ANNUAL BONUS. For each fiscal year of the Term from the Effective Date
through December 31, 2011, the Corporation shall pay to the Employee a cash
bonus in an amount determined by the Board of Directors, which amount shall be
not less than two (2.0%) percent of the Corporation’s earnings for such fiscal
year before interest, tax, depreciation and amortization (the “Cash Bonus”);
provided, however, that the Cash Bonus payable to the Employee for the fiscal
year ending December 31, 2011 shall be calculated exclusive of earnings
generated from acquisitions made in such fiscal year including, without
limitation, the acquisitions of The Topline Corporation and Cejon, Inc. Any Cash
Bonus paid to the Employee after December 31, 2011 shall be at the sole
discretion of the Board of Directors. ”


d.           Section 4.4 of the Employment Agreement shall be amended such that
the first sentence thereof shall be deleted in its entirety and in lieu thereof
the following sentences shall be inserted with the remainder of the Section
remaining unchanged:


“Subject to the availability of shares under the Corporation’s 1999 Stock Plan
(the “1999 Plan”)or any successor plan and to compliance with the HSR Act (as
hereinafter defined), on or about the date of the Corporation’s annual meeting
(but not later than June 30th) for each year of the Term (beginning in 2006)
(each, a “Grant Date”), the Employee shall be eligible for an option (“Annual
Option”) to purchase shares of common stock of the Corporation in an amount
equal to not less than 100% of the largest aggregate amount of annual option
grants to any other continuing full-time employee of the Corporation over the
twelve (12) months up to and including the applicable Grant Date or otherwise
with respect to the same option period (excluding sign-on or other grants
outside of the ordinary course of such employee’s employment) (the “Base
Amount”); provided, however, that the Board of Directors may determine, if
consistent with the opinion of a qualified outside compensation consultant, that
Employee is eligible to receive options to purchase between 100% and 150% of the
Base Amount; provided, further, that from and after December 31, 2011, the
Annual Option to which the Employee shall be eligible shall reflect a number of
shares determined as the greater of (i) the Base Amount and (ii) 100,000 shares,
subject to the immediately preceding proviso allowing the Board of Directors the
discretion to grant an option equal to 150% of the Base Amount if greater than
100,000 shares; provided, further, however, that approval by the Corporation’s
shareholders shall be required if Employee is to receive options to purchase in
excess of 150% of the Base Amount. The Employee and the Corporation acknowledge
that exercise of any Annual Option may subject the Employee and/or the
Corporation to the filing requirements of the HSR Act. If any approval or
waiting period under the HSR Act shall be required prior to the Employee being
able to exercise any Annual Option, then the Corporation and the Employee agree
to promptly make all necessary notifications or other filings required by the
HSR Act and to cooperate with one another to supply promptly any information and
documentation that may be required or requested by the Department of Justice or
the Federal Trade Commission pursuant to the HSR Act. The Corporation shall pay
applicable filing fees and reasonable attorneys’ fees of the Employee incurred
in connection with the preparation and filing of all documentation required or
requested pursuant to the HSR Act. The Employee and the Corporation acknowledge
and agree that, to the extent that the HSR Act is applicable to the exercise of
the Annual Option, the issuance of the shares subject to the Annual Option shall
be conditioned upon and subject to compliance with the HSR Act.”


e.           Section 4.7 of the Employment Agreement shall be amended by adding
at the end thereof the following sentence:


“In addition, the Company shall pay on behalf of the Employee and for the
Employee’s benefit the premiums related to the Employee’s personal life
insurance policy in an amount not to exceed $200,000.00 per year.”
 
 
 

--------------------------------------------------------------------------------

 
 
f.           Section 4.8 of the Employment Agreement shall be deleted in its
entirety and in lieu thereof the word “Reserved.” shall be inserted.


g.           Section 4.10 of the Employment Agreement shall be amended so that
the first sentence thereof shall be deleted in its entirety and in lieu thereof
the following shall be inserted with the remainder of the Section remaining
unchanged:


“4.10 NEW BUSINESS BONUS. For each fiscal year of the Term from the Effective
Date through December 31, 2011, the Corporation shall pay to the Employee a cash
bonus in respect of new business (as hereinafter defined) in an amount to be
determined by the Board of Directors, which amount shall not be less than two
and one-half (2.5%) percent of new business gross direct revenues (i.e., direct
revenues from new business as hereinafter defined except new business license or
other fee income) and not less than ten (10.0%) percent of all license or other
fee income above Two Million Dollars ($2,000,000.00); provided, however, that
the cash bonus payable to the Employee in respect of new business for the fiscal
year ending December 31, 2011 shall be calculated exclusive of revenues
generated from acquisitions made in such fiscal year including, without
limitation, the acquisitions of the Topline Corporation and Cejon, Inc. For the
avoidance of doubt, no cash bonus in respect of new business shall be payable to
the Employee with respect to any fiscal year of the Term after December 31,
2011.”


h.           A new Section 4.12 shall be added to the Employment Agreement,
immediately following Section 4.11, which shall read as follows:


 “4.12 GRANTS OF RESTRICTED STOCK.


(a)   Grant of Restricted Stock. Subject to the availability of shares of common
stock of the Corporation reserved for issuance under the Steven Madden, Ltd.
2006 Stock Incentive Plan (the “Plan”) and compliance with the HSR Act (as
hereinafter defined), as applicable, as contemplated by Section 4.12(e) hereof,
on the first business day of January, 2012 on which the Corporation’s common
stock is traded (the “Restricted Shares Grant Date”), the Corporation shall
grant to the Employee a restricted stock award for a number of shares (the
“Restricted Shares”) of common stock of the Corporation under the Plan
determined as hereinafter set forth which Restricted Shares shall be subject to
certain restrictions including, without limitation, that the Employee will not
sell, transfer, pledge, hypothecate, assign or otherwise dispose of the
Restricted Shares except as set forth under the Plan or the restricted stock
agreement to be entered into by the Corporation and the Employee at the time of
the grant. The Restricted Shares to be issued to the Employee shall be valued at
Forty Million Dollars ($40,000,000.00) and the number of Restricted Shares to be
issued shall be determined by dividing Forty Million Dollars ($40,000,000.00) by
the closing price of the common stock of the Corporation on the Restricted
Shares Grant Date; provided, however, that, in the event that the Corporation
does not have a sufficient number of shares of common stock available for such
issuance under its charter or the Plan, the Board of Directors, in its sole
discretion, shall determine a reasonable lesser number of shares to issue as of
the Restricted Shares Grant Date, provided that, the Corporation shall undertake
to amend the Corporation’s charter to increase the number of authorized shares
or to increase the number of shares available for issuance under the Plan, as
applicable, to allow for further issuance of Restricted Shares to the Employee
to equal the aggregate value of Forty Million Dollars ($40,000,000.00) and, in
each case, subject to receipt of stockholder approval therefor and, the number
of Restricted Shares to be issued, in such event, shall be determined by
dividing the difference of Forty Million Dollars minus the dollar value of the
Restricted Shares theretofore issued to the Employee by the closing price of the
common stock of the Corporation on the actual date of issuance (i.e. the first
business day on which the Corporation’s common stock is traded following receipt
of the applicable stockholder approval). In the event that compliance with the
HSR Act, to the extent required, shall not have occurred by the Restricted
Shares Grant Date, the issuance of the Restricted Shares shall not occur until
the first business day on which the Corporation’s common stock is traded
following receipt of the applicable approval or the lapse or termination of the
applicable waiting period associated with such compliance and the number of
Restricted Shares to be issued, in such event, shall be determined by dividing
Forty Million Dollars ($40,000,000.00) by the closing price of the common stock
of the Corporation on the actual date of issuance (i.e. the first business day
on which the Corporation’s common stock is traded following receipt of the
applicable approval or the lapse or termination of the applicable waiting
period).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)   Vesting of Restricted Shares. Vesting of the Restricted Shares shall occur
in equal annual installments over seven years commencing on December 31, 2017,
on which date the first one-seventh (1/7th) of the Restricted Shares shall vest
and continuing to vest thereafter on each December 31 through December 31, 2023;
provided, however, in each case, that the Employee continues to be employed by
the Corporation on each such date through December 31, 2023. Notwithstanding the
foregoing, the Restricted Shares shall immediately vest, in full, upon the
occurrence of any of the following events: (i) the Employee’s death, (ii) the
Employee’s Total Disability (as hereinafter defined) and (iii) a Change of
Control (as hereinafter defined) of the Corporation, provided, however, in each
case, that the Employee continues to be employed by the Corporation on the date
of the occurrence of such event. The grant shall be evidenced by, and subject to
the additional terms and conditions contained in, the Plan and the associated
restricted stock agreement.


(c)   Additional Restricted Shares Amendment. The Employee shall have the right
to elect a further amendment to this Agreement (the “Additional Restricted
Shares Amendment”) providing for (i) an additional grant to the Employee of
restricted shares (the “Additional Restricted Shares”) of common stock of the
Corporation under the Plan (or a successor plan) valued at Forty Million Dollars
($40,000,000.00) which Additional Restricted Shares shall be subject to certain
restrictions including, without limitation, that the Employee will not sell,
transfer, pledge, hypothecate, assign or otherwise dispose of the Additional
Restricted Shares except as set forth under the Plan (or such successor plan) or
the restricted stock agreement to be entered into by the Corporation and the
Employee at the time of the grant and (ii) an adjustment of the Employee’s base
salary from and after December 31, 2012 as set forth on Exhibit B attached
hereto and made a part hereof (in each case, less such deductions as shall be
required to be withheld by applicable laws and regulations). The Employee shall
have the right to elect the Additional Restricted Shares Amendment on any of
June 30, September 30 or December 31, 2012 (the “Election Date”) by providing
written notice of such election to the Corporation on such date. The number of
Additional Restricted Shares to be issued to the Employee shall be determined by
dividing Forty Million Dollars ($40,000,000.00) by the closing price of the
common stock of the Corporation on the first business day on which the
Corporation’s common stock is traded following the Election Date (the
“Additional Restricted Shares Grant Date”); provided, however, that, in the
event that the Corporation does not have a sufficient number of shares of common
stock available for such issuance under its charter or the Plan (or any
successor plan), the Board of Directors, in its sole discretion, shall determine
a reasonable lesser number of shares to issue as of the Additional Restricted
Shares Grant Date, provided that, the Corporation shall undertake to amend the
Corporation’s charter to increase the number of authorized shares or to increase
the number of shares available for issuance under the Plan (or any successor
plan), as applicable, to allow for further issuance of Additional Restricted
Shares to the Employee to equal the aggregate value of Forty Million Dollars
($40,000,000.00) and, in each case, subject to receipt of stockholder approval
therefor, and the number of Additional Restricted Shares to be issued, in such
event, shall be determined by dividing the difference of Forty Million Dollars
($40,000,000.00) minus the dollar value of the Additional Restricted Shares
theretofore issued to the Employee by the closing price of the common stock of
the Corporation on the actual date of issuance (i.e. the first business day on
which the Corporation’s common stock is traded following receipt of stockholder
approval). The issuance of the Additional Restricted Shares shall be subject to
compliance with the HSR Act (as hereinafter defined), as contemplated by Section
4.12(e) hereof. In the event that compliance with the HSR Act, to the extent
required, shall not have occurred by the Election Date, the issuance of the
Additional Restricted Shares shall not occur until the first business day on
which the Corporation’s common stock is traded following receipt of the
applicable approval or the lapse or termination of the applicable waiting period
associated with such compliance and the number of Additional Restricted Shares
to be issued, in such event, shall be determined by dividing Forty Million
Dollars ($40,000,000.00) by the closing price of the common stock of the
Corporation on the actual date of issuance (i.e. the first business day on which
the Corporation’s common stock is traded following receipt of the applicable
approval or the lapse or termination of the applicable waiting period).
 
 
 

--------------------------------------------------------------------------------

 
 
(d)   Vesting of Additional Restricted Shares. Vesting of the Additional
Restricted Shares shall occur in equal annual installments over six years
commencing on December 31, 2018, on which date the first one-sixth (1/6th) of
the Additional Restricted Shares shall vest and continuing to vest thereafter on
each December 31 through December 31, 2023; provided, however, in each case,
that the Employee continues to be employed by the Corporation on each such date
through December 31, 2023. Notwithstanding the foregoing, the Additional
Restricted Shares shall immediately vest, in full, upon the occurrence of any of
the following events: (i) the Employee’s death, (ii) the Employee’s Total
Disability (as hereinafter defined) and (iii) a Change of Control (as
hereinafter defined) of the Corporation, provided, however, in each case, that
the Employee continues to be employed by the Corporation on the date of the
occurrence of such event. The grant shall be evidenced by, and subject to the
additional terms and conditions contained in, the Plan and the associated
restricted stock agreement.


(e)   Implications of Hart-Scott-Rodino Antitrust Improvements Act of 1976. The
Employee and the Corporation acknowledge that the restricted stock award of
Restricted Shares and the possible restricted stock award of Additional
Restricted Shares may subject the Employee and/or the Corporation to the filing
requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder (the “HSR Act”). If any
approval or waiting period under the HSR Act shall be required prior to the
Employee being able to accept the grant, then the Corporation and the Employee
agree to promptly make all necessary notifications or other filings required by
the HSR Act and to cooperate with one another to supply promptly any information
and documentation that may be required or requested by the Department of Justice
or the Federal Trade Commission pursuant to the HSR Act. The Corporation shall
pay applicable filing fees and reasonable attorneys’ fees of the Employee
incurred in connection with the preparation and filing of all documentation
required or requested pursuant to the HSR Act. The Employee and the Corporation
acknowledge and agree that, to the extent that the HSR Act is applicable to the
restricted stock award contemplated hereby, the issuance of the Restricted
Shares and the Additional Restricted Shares, as applicable, shall be conditioned
upon and subject to compliance with the HSR Act.


(f)   Rule 144. With a view toward making available to the Employee the benefits
of certain rules and regulations of the Securities and Exchange Commission (the
“Commission”) that may permit the sale of the Restricted Shares and the
Additional Restricted Shares, once vested, to the public without registration,
the Corporation agrees to:


(i)   make and keep current public information available, within the meaning of
Rule 144 or any similar or analogous rule promulgated under the Securities Act
of 1933, as amended (the “Act”), until such date as all of the Restricted Shares
and the Additional Restricted Shares shall have been resold;


(ii)   file one or more registration statements on Commission Form S-8 (or any
successor or analogous form with respect to the registration of securities
issuable under an employee benefit plan) with respect to the registration of
securities issuable under the Plan (or any successor or additional plan under
which the Restricted Shares or Additional Restricted Shares are issued) and
maintain the effectiveness of such registration statements until such date as
all Restricted Shares or Additional Restricted Shares have been issued pursuant
to such registration statements; and
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)   maintain the registration of the Corporation’s common stock under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), use its
reasonable best efforts to maintain the listing of such common stock on a
National Securities Exchange (as such term is defined in the Exchange Act), and
file with the Commission, in a timely manner, all reports and other documents
required of the Corporation under the Act and the Exchange Act.”


i.           A new Section 4.13 shall be added to the Employment Agreement,
immediately following new Section 4.12, which shall read as follows:


“4.13. CANCELLATION OF INDEBTEDNESS.


(a)   Amended and Restated Promissory Note. The Corporation and the Employee
acknowledge that the Employee is indebted to the Corporation in the principal
amount of Three Million Dollars ($3,000,000.00), plus accrued interest thereon,
pursuant to a Second Amended and Restated Secured Promissory Note, dated April
6, 2009 (the “Promissory Note”). Pursuant to the terms of the Promissory Note,
among other things, (i) principal under the Promissory Note bears interest at
the rate of six percent (6.0%) per annum, (ii) the Promissory Note matures on
June 30, 2015 and (iii) the Employee’s obligations under the Promissory Note are
secured by a pledge of 315,000 shares (the “Pledged Shares”) of common stock of
the Corporation owned by the Employee. The terms of the Promissory Note shall be
amended and an amended and restated promissory note substantially in the form of
Exhibit C attached hereto (the “Restated Promissory Note”) shall be executed by
the Employee reflecting the following: (a) the term of the Restated Promissory
Note shall be extended through December 31, 2023; (b) effective January 1, 2012,
interest on the principal amount under the Restated Promissory Note shall cease
to be applicable and shall no longer accrue; and (c) commencing on December 31,
2014 and continuing, annually, on each December 31 through December 31, 2023,
one-tenth (1/10th) of the aggregate principal amount under the Restated
Promissory Note together with all accrued interest thereon shall be cancelled by
the Corporation, and, concurrently with each such annual cancellation, the
Corporation shall release a number of the Pledged Shares to be determined by the
Board of Directors, in its sole discretion, generally to correlate with the
amount cancelled without leaving the Corporation inadequately secured; provided,
in each case, that the Employee continues to be employed by the Corporation on
each such December 31st.


(b)   Effect of Death, Total Disability, Change of Control, Resignation or
Termination. In the event of the Employee’s death, Total Disability or a Change
of Control, cancellation of all amounts payable under the Restated Promissory
Note shall be accelerated such that no amounts shall be payable under the
Restated Promissory Note and the Restated Promissory Note shall be deemed paid
in full, provided, in each case, that the Employee continues to be employed by
the Corporation on the date of the occurrence of such event. In the event that
the Employee resigns from the Corporation with Good Reason or is terminated from
his employment with the Corporation without Cause prior to the expiration of the
Term, all amounts remaining due under the Restated Promissory Note shall bear
interest at the rate of six percent (6.0%) per annum from the date of such
termination of employment and such amounts shall remain due and payable in
accordance with the terms of the Restated Promissory Note. In the event that the
Employee resigns from the Corporation without Good Reason or is terminated from
his employment with the Corporation For Cause, all amounts then due under the
Restated Promissory Note shall be accelerated and become due and payable to the
Corporation immediately.”


j.           A new Section 4.14 shall be added to the Employment Agreement,
immediately following new Section 4.13, which shall read as follows:


“4.14 EPS OPTION GRANT.


(a)           Earnings Per Share Option Grant. Subject to the availability of
shares of common stock of the Corporation reserved for issuance under the Plan
or any successor plan and to compliance with the HSR Act, in the event that the
Corporation shall achieve earnings per share on a fully-diluted basis equal to
$3.00 (the “Target EPS”) as to any fiscal year ending December 31, 2015 or
after, the Corporation shall grant to the Employee on March 1 of the year
immediately succeeding the fiscal year in which the Target EPS are achieved an
option to purchase 500,000 shares of common stock of the Corporation (the “EPS
Option”).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Terms of EPS Option. The EPS Option shall have a term of seven
years and shall vest in equal annual installments of 20% (or as to 100,000
shares each year) over a five-year period following the date of grant commencing
on the first anniversary of the date of grant and shall be exercisable after
vesting at a price equal to the closing price of the common stock of the
Corporation on the first business day on which the Corporation’s common stock is
traded immediately preceding the date of grant; provided, however, that if the
Employee ceases to be an employee of the Corporation, the term of the EPS Option
shall be shortened in accordance with the Plan or any successor plan under which
the EPS Option is granted. The EPS Option shall only be granted to the Employee
once during the Term notwithstanding that the Corporation may achieve the EPS
Target in numerous fiscal years during the Term and, notwithstanding anything to
the contrary contained herein, if the Employee is not actively engaged in the
duties of Creative and Design Chief for at least six months out of the twelve
months immediately preceding the close of the fiscal year in which the Target
EPS is achieved, the Corporation shall not be required to grant the EPS Option.


(c)           Insufficient Shares. In the event that the Corporation does not
have a sufficient number of shares of common stock available for grant of the
EPS Option under the Plan, or any successor plan or under its charter for
issuance of shares subject to the EPS Option upon exercise, the Corporation
shall undertake to increase the number of shares available for issuance under
the Plan or any successor plan or amend the Corporation’s charter to increase
the number of authorized shares, as applicable, to allow for the grant of the
EPS Option under the Plan or such successor plan, or for issuance of shares
subject to the EPS Option upon exercise, in each case, subject to receipt of
stockholder approval therefor.


(d)           Implications of the Hart-Scott-Rodino Antitrust Improvements Act
of 1976. In the event that compliance with the HSR Act shall be required prior
to exercise of all or any portion of the EPS Option, the Corporation and the
Employee agree to promptly make all necessary notifications or other filings
required by the HSR Act and to cooperate with one another to supply promptly any
information and documentation that may be required or requested by the
Department of Justice or the Federal Trade Commission pursuant to the HSR Act.
The Corporation shall pay applicable filing fees and reasonable attorneys’ fees
of the Employee incurred in connection with the preparation and filing of all
documentation required or requested pursuant to the HSR Act. The Employee and
the Corporation acknowledge and agree that, to the extent that the HSR Act is
applicable to the exercise of the EPS Option contemplated hereby, the exercise
of the EPS Option shall be conditioned upon and subject to compliance with the
HSR Act.”


k.           Section 5.3 of the Employment Agreement shall be amended so that
the last sentence thereof shall be deleted in its entirety and in lieu thereof
the following shall be inserted with the remainder of the Section remaining
unchanged:
 
“Such amount shall be payable in installments as follows: (i) fifty (50%)
percent of the amount due pursuant to the terms of this Section 5.3 upon
termination of the Agreement and (ii) fifty (50%) percent in equal annual
installments beginning on the later of the January 2 immediately following such
termination and January 2, 2018, and each January 2 thereafter until December
31, 2023.”
 
 
 

--------------------------------------------------------------------------------

 
 
l.           Section 5.5(a)(ii) of the Employment Agreement shall be deleted in
its entirety and in lieu thereof the following paragraph shall be inserted with
the remainder of the Section remaining unchanged:


“(ii)           the Corporation shall make a lump sum cash payment to the
Employee within ten (10) days of the date of termination in an amount equal to
(i) the amount of compensation that is accrued and unpaid through the date of
termination pursuant to Section 4 of this Agreement plus (ii) the sum of
Thirty-Five Million Dollars ($35,000,000.00).”


m.           Section 5.6 of the Employment Agreement shall be amended by adding
at the end thereof the following sentence:


“Notwithstanding the foregoing, a Change of Control shall be deemed not to have
occurred until there shall have occurred a “change in the ownership or effective
control of the corporation, or in the ownership of a substantial portion of the
assets of the corporation, within the meaning of Internal Revenue Code (“Code”)
Section 409A(a)(2)(v).”


n.           Section 5.5(b)(i) of the Employment Agreement shall be amended by
adding at the end thereof the following sentence:


“Any Gross Up Payment shall be determined promptly after the event or series of
events that give rise to the excise tax under Section 4999 (but not later than
30 days after any such event), and shall be paid to the Employee in a single sum
within 30 days after the Corporation’s determination of the Gross Up Payment
under this Section 5.5(b)(i).”


o.           Section 5.8 of the Employment Agreement shall be amended so that
the first sentence thereof shall be deleted in its entirety and in lieu thereof
the following shall be inserted with the remainder of the Section remaining
unchanged:


“Payment of severance hereunder pursuant to Section 5.3 or Section 5.5 is
conditioned on Employee’s executing within 30 days following the event or
condition giving rise to a severance payment, and not revoking, a general
release in such form as shall be reasonably requested by the Corporation.”


p.           A new Section 5.9 shall be added to the Employment Agreement,
immediately following Section 5.8, which shall read as follows:


“5.9           REQUIRED DELAY IN PAYMENTS. In the event that the Employee is a
“specified employee”, within the meaning of Internal Revenue Code Section
409A(a)(2)(B), no distribution of deferred compensation that is subject to the
requirements of Internal Revenue Code Section 409A, by reason of separation from
service, shall be made before the date which is six months after the date of
separation from service (or, if earlier, the date of death of the Employee),
except as further set forth under such Section 409A(a)(2)(B).”


q.           Section 6.1 of the Employment Agreement shall be amended so that
the first sentence thereof shall be deleted in its entirety and in lieu thereof
the following shall be inserted with the remainder of the Section remaining
unchanged:


“In the event that the Employee has not had a separation from employment (by
reason of disability or otherwise) but is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than three months under an accident and health plan covering employees of the
Corporation, and before Employee has become “Rehabilitated” (as hereinafter
defined), a majority of the unaffiliated members of the Board of Directors may
vote to determine that Employee is mentally or physically incapable or unable to
continue to perform such regular and customary duties of employment and upon the
date of such majority vote, Employee shall be deemed to be suffering from a
“Total Disability.”
 
2. Except as modified hereby, all other terms and conditions of the Employment
Agreement shall remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.



    STEVEN MADDEN, LTD.        
Date: January 3, 2012
 
By:
/s/ Edward R. Rosenfeld
   
Name:
Edward R. Rosenfeld
   
Title:
Chief Executive Officer
       
Date: January 3, 2012
  /s/ Steven Madden     STEVEN MADDEN

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A



 
THIRD AMENDED EMPLOYMENT AGREEMENT


THIRD AMENDED EMPLOYMENT AGREEMENT, executed as of July 15, 2005, with an
effective date of July 1, 2005, by and between STEVEN MADDEN, LTD., a Delaware
corporation with offices at 52-16 Barnett Avenue, Long Island City, N.Y. 11104
(the “Corporation”), and STEVEN MADDEN, an individual residing at 175 East 73rd
Street, New York, New York 10021 (“Employee”).


WITNESSETH:


WHEREAS, Employee is the founder of the Corporation and has been the Creative
and Design Chief since July 1, 2001 and prior thereto had been the Chief
Executive Officer and a director of the Corporation from its inception through
May 21, 2001 and has previously served as President and Chairman of the Board of
the Corporation;


WHEREAS, the Corporation entered into an employment agreement with Employee
dated as of September 1, 1993, which employment agreement was amended by an
amended employment agreement dated as of July 29, 1997 and amended as of
February 28, 2000, and which employment agreement was further amended by a
Second Amended Employment Agreement dated as of May 21, 2001 and amended by the
Stipulation and Agreement of Compromise, Settlement and Release dated July 16,
2003 relating to certain derivative actions referred to therein (the “Prior
Employment Agreement”), which Prior Employment Agreement has a term ending on
June 30, 2012;


WHEREAS, the Corporation and Employee believe that it is in the best interests
of the Corporation for Employee to continue his duties as Creative and Design
Chief;


WHEREAS, the Corporation recognizes that Employee’s talents and abilities are
unique and have been integral to the success of the Corporation and that
Employee’s contribution to the growth and success of the Corporation will be
substantial and the Corporation desires to provide for the continued employment
of Employee over an extended period of time and to make employment arrangements
that will reinforce and encourage Employee’s attention, dedication and creative
talents to the Corporation;
 
WHEREAS, the Corporation and Employee recognize that the Corporation’s
trademarks and/or service marks and other proprietary rights, including the
rights it owns with respect to Employee’s name, in whole or in part, and any
derivations thereof, in plain block letters, stylized letters, logo
 
 
 

--------------------------------------------------------------------------------

 
 
formats or signature formats (“Employee’s Name”), are critically important to
the Corporation’s success and its competitive position in the future; and
 
WHEREAS, the Corporation and Employee wish to amend and restate the Prior
Employment Agreement in order to, among other things, (i) provide that Employee
continue in the position of Creative and Design Chief, (ii) extend the term of
Employee’s employment by the Corporation and (iii) modify and amend the
compensation and other provisions of the Prior Employment Agreement including to
decrease Employee’s base salary and amend the bonus provisions.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree as follows:
 


Section 1.      EMPLOYMENT. The Corporation hereby employs Employee and Employee
hereby accepts such employment, as an employee of the Corporation, subject to
the terms and conditions set forth in this Agreement.


Section 2.      DUTIES. Employee shall serve as the Creative and Design Chief of
the Corporation and shall properly perform such duties as may be assigned to him
from time to time by the Chief Executive Officer of the Corporation, including
(i) managing the design and creative function of the Corporation, (ii)
recommending the hiring of and managing designers and creative personnel,
including artists for shoes, apparel, accessories and other products, (iii)
coordinating the artistic and promotional aspects of the Corporation’s business
and (iv) representing the Corporation in the fashion industry. During the Term
(as hereinafter defined) of this Agreement, Employee shall devote substantially
all of his business time and efforts to the performance of his duties hereunder
unless otherwise authorized by the Board of Directors of the Corporation (the
“Board of Directors”). Employee shall not engage in any other significant
business activity that would detract from his ability to perform services to the
Corporation


Section 3.      TERM OF EMPLOYMENT. The term of Employee’s employment, unless
sooner terminated as provided herein, shall be for a period of ten (10) years
commencing on the date of this Third Amended Employment Agreement and ending ten
(10) years thereafter (the “Term”).


 
2

--------------------------------------------------------------------------------

 
 

  Section 4. COMPENSATION OF EMPLOYEE.

 
4.1    BASE SALARY. During the Term, the Corporation shall pay to Employee an
annual base salary of Six Hundred Thousand Dollars ($600,000.00) for his
services hereunder, less such deductions as shall be required to be withheld by
applicable law and regulations. The annual base salary shall for each of the
third, fifth, seventh and ninth years of this Agreement increase by seven (7%)
percent on a compound basis as an agreed upon cost of living adjustment. The
Board of Directors may increase (but not decrease) Employee’s base salary at any
time. Employee’s base salary, as in effect at any time, is hereinafter referred
to as the “Base Salary.”


4.2    TIME OF PAYMENT. Employee’s Base Salary shall be paid in substantially
equal installments on a basis consistent with the Corporation’s payroll
practices for the Corporation’s employees.


4.3    ANNUAL BONUS. For each fiscal year that occurs during the Term, the
Corporation shall pay Employee a cash bonus in an amount determined by the Board
of Directors, which amount shall be not less than two percent (2%) of the
Corporation’s earnings for such fiscal year before interest, tax, depreciation
and amortization (the “Cash Bonus”). Employee’s Cash Bonus for any fiscal year
shall be based on audited financial statements of the Corporation for such
fiscal year and shall be paid to Employee no later than April 15 of the year
immediately following such fiscal year. The Corporation shall not be required to
pay, and Employee shall not be entitled to demand, a Cash Bonus for any fiscal
year that Employee is not actively engaged in the duties of Creative and Design
Chief for at least six months, provided, however, that Employee shall be
entitled to demand a pro-rated Cash Bonus for any fiscal year in which he is
actively engaged in the duties of Creative and Design Chief for at least six (6)
months which Cash Bonus shall be prorated in accordance with the number of full
calendar months during such fiscal year that Employee was actively engaged in
the duties of Creative and Design Chief.


4.4    ANNUAL STOCK OPTION GRANT. Subject to the availability of shares under
the Corporation’s 1999 Stock Plan (the “1999 Plan”) or any other qualified or
non-qualified stock incentive plan designated by the Board of Directors and
approved by the Corporation’s stockholders, on or about the date of the
Corporation’s annual meeting (but not later than June 30th) for each year of the
Term (beginning in 2006) (each, a “Grant Date”), Employee shall be eligible for
an option (“Annual Option”) to purchase shares of common stock of the
Corporation in an amount equal to not less than 100% of the largest aggregate
amount of annual option grants to any other continuing full-time employee of the
Corporation over the twelve (12) months up to and including the applicable Grant
Date or otherwise with respect to the same option period 
 
 
3

--------------------------------------------------------------------------------

 
 
(excluding sign-on or other grants outside of the ordinary course of such
employee’s employment) (the “Base Amount”); provided, however, that the Board of
Directors may determine, if consistent with the opinion of a qualified outside
compensation consultant, that Employee is eligible to receive options to
purchase between 100% and 150% of the Base Amount; provided further, however,
that approval by the Corporation’s shareholders shall be required if Employee is
to receive options to purchase in excess of 150% of the Base Amount. All Annual
Options shall be subject to the final approval of the Board of Directors. The
Annual Options granted pursuant to this Agreement shall be granted pursuant to
the 1999 Stock Plan or any other qualified or non-qualified stock incentive plan
designated by the Board of Directors, which other plan has been approved by the
stockholders of the Corporation. The Annual Options shall vest quarterly over
the one-year period following the Grant Date and shall be exercisable after
vesting at a price equal to the closing price of the common stock of the
Corporation on the Grant Date for a period of five years from the Grant Date,
provided, however, that if Employee ceases to be an employee of the Corporation,
the exercise period shall be shortened in accordance with the stock plan under
which the Annual Option was granted. Notwithstanding anything to the contrary
herein, if Employee is not actively engaged in the duties of Creative and Design
Chief for at least six months out of the twelve months immediately preceding a
Grant Date, the Corporation shall not be required to grant, and Employee shall
not be eligible to receive, an Annual Option on such Grant Date.
 
4.5    EXPENSES. During the Term, the Corporation shall promptly reimburse
Employee for all reasonable and necessary travel expenses and other
disbursements incurred by Employee on behalf of the Corporation, in performance
of Employee’s duties hereunder, assuming Employee has received prior approval
for such travel expenses and disbursements by the Corporation to the extent
possible, consistent with corporate practice with respect to the reimbursement
of expenses incurred by the Corporation’s employees.


4.6    NON-ACCOUNTABLE EXPENSE ALLOWANCE. The Corporation shall provide to
Employee an annual Two Hundred Thousand Dollar ($200,000) non-accountable
expense allowance (the “Non-Accountable Expense Allowance”), which amount will
be payable in equal monthly installments. The Corporation shall not be required
to pay, and Employee shall not be entitled to demand, the Non-Accountable
Expense Allowance for any month that Employee is not actively engaged in the
duties of Creative and Design Chief.


4.7    BENEFITS. During the period that Employee is actively engaged in the
duties of Creative and Design Chief, Employee shall be entitled to participate
in such pension, profit sharing, group insurance, option
 
 
4

--------------------------------------------------------------------------------

 
 
plans, hospitalization, and group health and benefit plans and all other
benefits and plans as the Corporation provides to its employees.
 
4.8    DEFERRAL OF COMPENSATION. Notwithstanding anything to the contrary in
this Agreement, any remuneration under this Agreement or any other agreements to
which the Corporation and Employee are parties in respect of employment that is
not deductible for any taxable year of the Corporation because of Section 162(m)
of the Internal Revenue Code of 1986, as amended (the “Code”), will be deferred
until the first day that any excess remuneration becomes deductible under
Section I62(m) or by virtue of its repeal or amendment. Any such deferred
payment will bear interest at the prime rate plus one beginning with the date
such payment is first deferred. Notwithstanding any provision in this Agreement
to the contrary, this Section 4.8 shall survive the termination of this
Agreement.


4.9    LOANS TO EMPLOYEE. From time to time during the Term, at Employee’s
request, Employee may borrow funds from the Corporation, provided, that, at any
time the aggregate amount of any such borrowings shall not exceed the amount of
Employee’s remuneration that has been deferred pursuant to Section 4.8. Employee
shall be required to pay interest on such borrowings at a rate equal to the
prime rate plus one and such borrowings will be subject to any additional terms
and conditions as reasonably determined by the Board of Directors.


4.10   NEW BUSINESS BONUS. For each fiscal year that occurs during the Term, the
Corporation shall pay Employee a cash bonus in respect of new business (as
hereinafter defined) in an amount to be determined by the Board of Directors,
which amount shall not be less than two and one-half (2.5%) percent of new
business gross direct revenues (i.e., direct revenues from new business as
hereinafter defined except new business license or other fee income) and not
less than ten (10%) percent of all license or other fee income above two million
($2,000,000.00) dollars. For the purposes of this paragraph, the term new
business shall mean business that the Corporation is not engaged in as of the
date hereof, including, but not limited to, business from or associated with (i)
new lines, labels or brands, whether they be licensed or owned by the
Corporation and whether they are part of or replace an existing division or are
part of a new division (e.g., a new line, label or brand sold by the Corporation
to department stores and/or mid-tier retailers, including a Steve Madden
diffusion line, label or brand), (ii) the expansion into categories of products
not presently part of the Corporation’s products and (iii) the expansion
internationally into territories not presently sold by the Corporation;
provided, however, that new business shall in no event include any line, label
or brand that
 
 
5

--------------------------------------------------------------------------------

 
 
exists as of the date hereof, even if the name thereof shall be changed.
Employee’s New Business Bonus for any fiscal year shall be determined, in good
faith, by the Compensation Committee of the Board of Directors, in consultation
with the Corporation’s Chief Executive Officer and Chief Financial Officer,
based on audited financial statements of the Corporation for such fiscal year
and the Corporation’s accounting books and records (such determination (the
“Committee Amount”) to be set forth in a written notice sent to Employee at
least 30 days prior to the payment of such bonus), and shall be paid to Employee
no later than April 15 of the year immediately following such fiscal year. In
the event that Employee objects to the calculation of the New Business Bonus for
any fiscal year, Employee shall set forth his objection, in reasonable detail,
in a written notice sent to the Corporation within 30 business days, whereupon
the Corporation shall cause such calculation to be reviewed by Brian Ziegler of
the firm of Certilman Balin or such other person as shall be mutually agreed
upon by the parties hereto (the “Third Party”) within 30 business days of the
receipt of such objection notice. The Third Party shall report to the
Corporation, in writing, his calculation of the New Business Bonus amount (the
“Third Party’s Amount”), and if the Third Party’s Amount is within 5% of the
Committee Amount, Employee shall pay the cost of such review and the amount of
the New Business Bonus shall remain unchanged. If the Third Party’s Amount
differs from the Committee Amount by 5% or more, then the Corporation shall pay
the cost of such review and the amount of the New Business Bonus shall be
adjusted to equal the Third Party’s Amount (it being agreed that if the New
Business Bonus shall have already been paid to Employee, in the case of a
decrease in the amount thereof, Employee shall remit the difference to the
Corporation, and in the case of an increase in the amount thereof, the
Corporation shall pay Employee the difference, in each case, promptly, and, in
any event, within 30 business days.
 
4.11   EFFECT OF RESTATEMENTS. In the event that The Corporation’s financials
are restated for any time period for which Employee pursuant to Section 4.3 or
Section 4.10, upon the written request of the Compensation Committee, Employee
shall promptly refund to the Corporation such amount as the Compensation
Committee in good faith determines that Employee would not have been entitled to
if the restated financials had been the financials on the basis of which the
bonus had been paid (net of any taxes previously paid by Employee thereon with
respect to which, in the reasonable opinion of counsel to Employee, Employee is
time-barred from seeking a refund).
 
 
6

--------------------------------------------------------------------------------

 
 

  Section 5. TERMINATION.



5.1    DEATH OR TOTAL DISABILITY.


(a)    Death. This Agreement shall terminate upon the death of Employee;
provided, however, that the Corporation shall continue to pay to the estate of
Employee the Base Salary as set forth in Section 4.1 hereof for the twelve (12)
month period immediately subsequent to the date of Employee’s death.


(b)    Total Disability. In the event Employee is discharged due to a “Total
Disability” (as defined in Section 6.1 below), then this Agreement shall be
deemed terminated and the Corporation shall be released from all obligations to
Employee with respect to this Agreement, except obligations accrued prior to
such termination and as provided in Section 6.2 hereof.


5.2    TERMINATION FOR CAUSE: EMPLOYEE’S RESIGNATION. In the event Employee is
discharged “For Cause” (as defined below) or in the event Employee resigns
(other than pursuant to Section 5.5 hereof), then upon such occurrence, this
Agreement shall be deemed terminated and the Corporation shall be released from
all obligations to Employee with respect to this Agreement, except obligations
accrued prior to such termination.


5.3    TERMINATION OTHER THAN FOR CAUSE. In the event Employee is discharged
other than “For Cause” or other than due to his death or “Total Disability,”
then the Corporation shall pay Employee the balance of his Base Salary that
would have been paid by the Corporation pursuant to Section 4.1 hereof over the
full Term of the Agreement if the Corporation had not terminated this Agreement.
Such amount shall be payable in installments as follows: (i) fifty (50%) percent
of the amount due pursuant to the terms of this Section 5.3 upon termination of
the Agreement and (ii) fifty (50%) percent in equal annual installments
beginning on the June 30th immediately following such termination and each June
30th thereafter until June 30, 2015.


5.4    “FOR CAUSE”. As used herein, the term “For Cause” shall mean:


(a)    the conviction of, or pleading guilty or nolo contendere to, any crime,
whether or not involving the Corporation constituting a felony in the
jurisdiction involved, which the Board of Directors, in its sole discretion,
determines may have a material injurious effect on the Corporation;


(b)    the conviction of any crime involving moral turpitude or fraud; or
 
 
7

--------------------------------------------------------------------------------

 
 
(c)    gross negligence or willful misconduct in the conduct of Employee’s
duties or willful or repeated failure or refusal to perform such duties as may
be delegated to Employee by the Chief Executive Officer which are consistent
with Employee’s position, and that as to any conduct concerning this subsection
(c), such conduct is not corrected by Employee within fourteen (14) days
following receipt by Employee of written notice from the Chief Executive
Officer, such notice to state with specificity the nature of the breach, failure
or refusal, gross negligence or willful misconduct related to Employee’s
employment with the Corporation.


5.5    TERMINATION UPON CHANGE OF CONTROL.


(a)    If, during the period commencing 120 days prior to a Change of Control
and ending on the first anniversary of a Change of Control, Employee’s
employment shall have been terminated by the Corporation (other than for Cause)
or by Employee for Good Reason or if within 30 days following a Change of
Control Employee shall terminate his employment with or without Good Reason:


(i)    all unvested options to acquire stock of the Corporation held by Employee
shall vest on the date of termination;


(ii)    the Corporation shall make a lump sum cash payment to Employee within
ten (10) days of the date of termination in an amount equal to (i) the amount of
compensation that is accrued and unpaid through the date of termination pursuant
to Section 4 of this Agreement and (ii) an amount equal to the product of (A)
the number of years remaining in the Term of this Agreement (but not less than
5) and (B) the sum of (w) the Base Salary for the 12-month period ended on the
preceding December 31 (or for the 12-month period ending on December 31, 2002,
if greater), (x) the amount of the Annual Bonus earned pursuant to Section 4.3
(paid or accrued or which should have been paid or accrued) for the 12-month
period ended on the preceding December 31 (or for the 12-month period ended on
December 31, 2002, if greater), (y) the non-accountable expense allowance
pursuant to Section 4.6 for the 12-month period ended on the preceding December
31 and (z) the amount of the New Business Bonus earned pursuant to Section 4.10
(paid or accrued or which should have been paid or accrued) for the 12-month
period ended on the preceding December 31 (or for the 12-month period ending on
December 31 during this Agreement in which the Employee received the greatest
New Business Bonus, if greater).


(b)(i)    In the event that any payment (or portion thereof) payable to Employee
(whether pursuant to the terms of this Agreement or any 
 
 
8

--------------------------------------------------------------------------------

 
 
other plan, arrangement or agreement with the Corporation) is determined to be
subject to an excise tax under Section 4999 of the Code (an “Excise Tax”), the
Corporation shall pay to Employee an additional amount (the “Gross Up Payment”)
which shall be equal to the sum of (1) the amount of the Excise Tax, plus (2)
the amount of any interest, penalties or additions to tax which are imposed in
connection with the imposition or collection of the Excise Tax, plus (3) the
amount of all Federal, State or local income, excise or other taxes imposed on
Employee by reason of the payments described in clause (1), clause (2) and this
clause (3). For purposes of computing the Gross Up Payment, Employee shall be
deemed to be subject to tax at the highest marginal rate under all applicable
tax laws for the year in which the Gross Up Payment is made.
 
(ii)    All computations under this Section 5.5(b) shall be initially made by
the Corporation and the Corporation shall provide written notice thereof to
Employee in sufficient time to timely file all applicable tax returns. Upon
Employee’s request, the Corporation shall provide Employee with sufficient data
to enable Employee or his representative to independently compute the Gross Up
Payment. If Employee gives written notice to the Corporation of any objection to
the Corporation’s initial computation of the Gross Up Payment within 60 days of
Employee’s receipt of written notice thereof, the dispute shall be resolved by
tax counsel selected by the independent auditors of the Corporation. The
Corporation shall pay all fees and expenses of such tax counsel. Pending
resolution by tax counsel, the Corporation shall pay Employee the Gross Up
Payment determined by it in good faith; if the dispute is resolved in favor of
Employee, the Corporation shall make such additional payment as may be required
within 60 days after tax counsel’s determination.


(iii)    The determination by such tax counsel shall be conclusive and binding
upon all parties, other than the Internal Revenue Service, a court of competent
jurisdiction, or another duly empowered government agency (a “Tax Authority”).
In the event that a Tax Authority finally determines that an additional Excise
Tax is owed by Employee, the Corporation shall promptly make an additional Gross
Up Payment, determined as provided herein, with respect to such additional
Excise Tax. If the Excise Tax paid by Employee is finally determined by a Tax
Authority to exceed the amount required to have been paid, then Employee shall
promptly repay any excess Gross Up Payment to the Corporation.


5.6    “CHANGE OF CONTROL”. As used herein, the term “Change of Control” shall
mean:


(a)    When any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as
 
 
9

--------------------------------------------------------------------------------

 
 
used in Section 13(d) and 14(d) thereof including a “group” as defined in
Section 13(d) of the Exchange Act, but excluding the Corporation or any
subsidiary or any affiliate of the Corporation or any employee benefit plan
sponsored or maintained by the Corporation or any subsidiary of the Corporation
(including any trustee of such plan acting as trustee), becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of securities of the
Corporation representing a majority of the combined voting power of the
Corporation’s then outstanding securities; or
 
(b)    When, during any period of twenty-four (24) consecutive months, the
individuals who, at the beginning of such period, constitute the Board of
Directors (the “Incumbent Directors”) cease for any reason other than death to
constitute at least a majority thereof provided, however, that a director who
was not a director at the beginning of such 24-month period shall be deemed to
have satisfied such 24-month requirement (and be an Incumbent Director) if such
director was elected by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors
either actually (’because they were directors at the beginning of such 24-month
period) or through the operation of this proviso; or


(c)    The occurrence of a transaction requiring stockholder approval for the
acquisition of the Corporation by an entity other than the Corporation or a
subsidiary or an affiliated company of the Corporation through purchase of
assets, or by merger, or otherwise.


5.7    “GOOD REASON” As used herein, the term “Good Reason” shall mean the
occurrence of any of the following:


(a)    the assignment to Employee, without his consent, of any duties
inconsistent in any substantial and negative respect with his positions, duties,
responsibilities and status with the Corporation as contemplated hereunder, if
not remedied by the Corporation within thirty (30) days after receipt of written
notice thereof from Employee;


(b)    any removal of Employee, without his consent, from any positions Employee
held as contemplated hereunder (except in connection with the termination of
Employee’s employment by the Corporation For Cause or on account of Total
Disability pursuant to the requirements of this Agreement or during any
temporary removal due to disability so long as the Corporation continues to pay
Employee the Base Salary hereunder), if not remedied by the Corporation within
thirty (30) days after receipt of written notice thereof from Employee;
 
 
10

--------------------------------------------------------------------------------

 


(c)    a reduction by the Corporation of Employee’s Base Salary as in effect as
contemplated hereunder or a reduction in any formula used in computing
Employee’s compensation pursuant to Section 4 of this Agreement, except in
connection with the termination of Employee’s employment by the Corporation For
Cause or due to Total Disability pursuant to the requirements of this Agreement;


(d)    any termination of Employee’s employment by the Corporation during the
Term that is not effected pursuant to the requirements of this Agreement;


(e)    any material breach by the Corporation of the terms of this Agreement
that is not remedied by the Corporation within thirty (30) days after receipt of
written notice thereof from Employee;


(f)    the relocation of Employee’s work location, without Employee’s consent,
to a place more than seventy five (75) miles from the location set forth herein;
or


(g)    failure by any successor to the Corporation to expressly assume all
obligations of the Corporation under this Agreement, which failure is not
remedied by the Corporation within thirty (30) days after receipt of written
notice thereof from Employee.


5.8    RELEASE. Payment of severance hereunder pursuant to Section 5.3 or
Section 5.5 is conditioned on Employee’s executing and not revoking a general
release in such form as shall be reasonably requested by the Corporation. The
Corporation shall also execute a similar release in favor of Employee.
 

  Section 6. DISABILITY.



6.1    TOTAL DISABILITY. In the event that after Employee has failed, due to a
disability, to have performed his regular and customary duties during a period
of one hundred eighty (180) consecutive days (including weekends and holidays)
or for any two hundred seventy (270) days (including weekends and holidays) out
of any three hundred and sixty (360) day period, and before Employee has become
“Rehabilitated” (as defined below) a majority of the unaffiliated members of the
Board of Directors may vote to determine that Employee is mentally or physically
incapable or unable to continue to perform such regular and customary duties of
employment and upon the date of such majority vote, Employee shall be deemed to
be suffering from a “Total
 
 
11

--------------------------------------------------------------------------------

 
 
Disability.” As used herein, the term “Rehabilitated” shall mean such time as
Employee is willing, able and commences to devote his time and energies to the
affairs of the Corporation to the extent and manner that he did so prior to his
disability.
 
6.2    PAYMENT DURING DISABILITY. In the event Employee is unable to perform his
duties hereunder by reason of a disability in accordance with the provisions of
Section 6.1 above, the Corporation shall continue to pay Employee his Base
Salary pursuant to Section 4.1 during the continuance of any such disability.
Upon a determination of any Total Disability pursuant to the provisions of
Section 6.1 above, the Corporation shall pay to Employee his Base Salary
pursuant to Section 4.1 for the twelve (12) month period immediately subsequent
to the date of determination of Total Disability.


Section 7.      VACATIONS. Employee shall be entitled to a vacation of four (4)
weeks per year, during which period his Base Salary shall be paid in full.
Employee shall take his vacation at such time or times as Employee and the
Corporation shall determine is mutually convenient.


Section 8.      DISCLOSURE OF CONFIDENTIAL INFORMATION. Employee recognizes that
he has had and will continue to have access to secret and confidential
information regarding the Corporation or any of its affiliates, including, but
not limited to, confidential information and trade secrets concerning the
Corporation’s (or any of its affiliate’s) working methods, processes, business
and other plans, programs, designs, marketing, promotion, sales activities,
trading, investment, products, know-how, costs, credit and financial data,
manufacturing processes, financing methods, profit formulas, customer names,
customer requirements and supplier names. Employee acknowledges that such
information is of great value to the Corporation, is the sole property of the
Corporation, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Corporation herein, Employee
will not, at any time, during or after his employment hereunder, reveal, divulge
or make known to any person, any information acquired by Employee during the
course of his employment, which is treated as confidential by the Corporation,
including but not limited to its customer list, and not otherwise in the public
domain. The provisions of this Section 8 shall survive Employee’s employment
hereunder.


Section 9.      COVENANT NOT TO COMPETE.


(a)    Employee recognizes that the services to be performed by him hereunder
are special, unique and extraordinary. The parties confirm that
 
 
12

--------------------------------------------------------------------------------

 
 
it is reasonably necessary for the protection of the Corporation that Employee
agree, and accordingly, Employee does hereby agree that, except as provided in
Subsection (c) below, he shall not, directly or indirectly, at any time during
the “Restricted Period” within the “Restricted Area” (as those terms are defined
in Section 9(d) below), engage in any Competitive Business (as defined in
Section 9(d) below), either on his own behalf or as an officer, director,
stockholder, partner principal, trustee, investor, consultant, associate,
employee, owner, agent, creditor, independent contractor, co-venturer of any
third party or in any other relationship or capacity.
 
(b)    Employee hereby agrees that he will not directly or indirectly, for or on
behalf of himself or any third party, at any time during the Restricted Period
(i) solicit any customers of the Corporation or (ii) solicit, employ or engage,
or cause, encourage or authorize, directly or indirectly, to be employed or
engaged, for or on behalf of himself or any third party, any employee or agent
of the Corporation or any of its subsidiaries.


(c)    This Section 9 shall not be construed to prevent Employee from owning,
directly and indirectly, in the aggregate, an amount not exceeding one percent
(1%) of the issued and outstanding voting securities of any class of any
corporation whose voting capital stock is traded on a national securities
exchange or in the over-the-counter market.


(d)    The term “Restricted Period” as used in this Section 9 shall mean the
period commencing on the date hereof and ending on the later of (1) June 30,
2015 or (ii) the date which is twelve (12) months after the date Employee is no
longer employed by the Corporation. The term “Restricted Area” as used in this
Section 9 shall mean anywhere in the world. The term “Competitive Business” as
used in this Agreement shall mean the design, manufacture, sale, marketing or
distribution of (i) branded or designer footwear, apparel, accessories and other
products in the categories of products sold by, or under license from, the
Corporation or any of its affiliates, (ii) jewelry and other giftware, (iii)
cosmetics, fragrances and other health and beauty care items, (iv) housewares,
furniture, home furnishings and related products and (v) other branded products
related to fashion, cosmetics or lifestyle.


(e)    During and after Employee’s employment with the Corporation, Employee
shall not disparage or otherwise make negative statements with regard to the
Corporation, its past or then present officers, directors, employees, agents,
representatives or products or services. The Corporation shall direct its
employees, officers and directors not to disparage or make negative statements
with regard to Employee. The foregoing shall not apply in the case of a
termination For Cause nor shall it apply to prohibit truthful testimony in
connection with legal process.
 
 
13

--------------------------------------------------------------------------------

 


(f)    The provisions of this Section 9 shall survive the termination of
Employee’s employment as provided hereunder.


(g)    Notwithstanding anything elsewhere contained herein, in the event
Employee is no longer employed by the Corporation then Employee may work for any
organization in any business that acts as an agent to sell and/or create
products, as long as Employee sells and/or creates products solely and
exclusively for the Corporation, and the same shall not be considered a
violation of Employee’s covenants hereunder.


Section 10.     USE AND REGISTRATION OF EMPLOYEE’S NAME.


(a)    CONSENT. The Corporation and Employee recognize that the Corporation’s
trademarks and/or service marks and other proprietary rights, including its
rights to Employee’s Name, are important to the Corporation’s success and its
competitive position. In addition to any previous assignments, Employee consents
to the use of Employee’s Name as trademarks, service marks, corporate names
and/or Internet domain name addresses of the Corporation (the “Marks”). Without
limitation, Employee specifically consents to the registration by the
Corporation of Employee’s Name as the Corporation’s Marks in perpetuity in any
and all countries and jurisdictions throughout the world.


(b)    ASSIGNMENT. To the extent not previously assigned to the Corporation,
Employee hereby sells, transfers and assigns to the Corporation and any
successors or assignees of the Corporation, the exclusive right, title and
interest to Employee’s Name, including the good will attached thereto, to use in
connection with a Competitive Business. Employee acknowledges that as between
Employee and the Corporation, the Corporation shall be deemed the sole owner of
all right, title and interest in and to Employee’s Name throughout the world.
Employee retains the right to the use of Employee’s Name for all non-commercial
purposes and for use in connection with any business that is not a Competitive
Business.


(c)    ADDITIONAL DOCUMENTS. Each of the Corporation and Employee hereby agree
to execute any consent or similar form that the other reasonably believes is
necessary to evidence and/or effectuate the rights granted under this Section.
Employee agrees that from time to time, at the request of the Corporation or its
successors, assignees or related companies, he shall, without the payment of
additional consideration, execute such additional documents as are required or
useful in obtaining registrations for any of the Marks that incorporate
Employee’s Name, in whole or in part, in any country or jurisdiction. In
furtherance of the Corporation’s rights in and to Employee’s Name and to the
Marks, Employee grants the Corporation an irrevocable power of attorney to
execute any and all documents as may be
 
 
14

--------------------------------------------------------------------------------

 
 
necessary or appropriate to effectuate such rights and confirm the Corporation’s
ownership and registration rights in and to Employee’s Name and the Marks.
 
(d)    ADDITIONAL RESTRICTIONS. Employee agrees never to challenge the
Corporation’s ownership of Employee’s Name, or the validity of the Corporation’s
ownership of the Marks or of any registration or application for registration
thereof. Employee agrees that he shall not at any time use Employee’s Name, the
Marks, or any other trademark, service mark, tradename, corporate name or domain
name, or any other form of indicator of source, which is confusingly similar to
Employee’s name or any derivative thereof or to the Marks, except for (i) the
personal use of Employee’s name (ii) the use of Employee’s name in any business
that is not a Competitive Business and (iii) uses which are specifically
permitted in writing by the Corporation.


(e)    The obligations of this Section shall survive the termination of this
Agreement.


Section 11.     INTELLECTUAL PROPERTY. All designs, copyright and other
intellectual property created by or at the direction of Employee in the course
of his employment by the Corporation shall be and remain the property of the
Corporation without further act of either party. All copyrightable works that
Employee creates shall be considered “works made for hire.” Employee shall, at
the reasonable request of the Corporation, execute such documents as may be
necessary to confirm or evidence the Corporation’s ownership of such property.
The obligations of this Section shall survive the termination of this Agreement.


Section 12.     REASONABLENESS OF COVENANTS. Employee acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 8, 9, 10, and 11
hereof. Employee agrees that said restraints are necessary for the reasonable
and proper protection of the Corporation and its subsidiaries and affiliates,
and that each and every one of the restraints is reasonable in respect to
subject matter, length of time, geographic area and otherwise. Employee further
acknowledges that, in the event any provision of Sections 8, 9, 10 and 11 hereof
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its being extended over too great a time, too large a geographic
area, too great a range of activities or otherwise, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 13.     MISCELLANEOUS.
 
13.1   ENFORCEMENT OF COVENANTS. The parties hereto agree that Employee is
obligated under this Agreement to render personal services during the Term of a
special, unique, unusual, extraordinary and intellectual character, thereby
giving this Agreement peculiar value, and in the event of a breach of any
covenant of Employee herein, the injury or imminent injury to the value and
goodwill of the Corporation’s business could not be reasonably or adequately
compensated in damages in an action at law. Employee therefore agrees that the
Corporation, in addition to any other remedies available to it shall be entitled
to seek specific performance, preliminary and permanent injunctive relief or any
other equitable remedy against Employee, without the posting of a bond, in the
event of any breach or threatened breach by Employee of any provision of this
Agreement (including, but not limited to, the provisions of Sections 8, 9, 10,
and 11). Without limiting the generality of the foregoing, if Employee breaches
any provision of Section 8, 9, 10, or 11 hereof, such breach will entitle the
Corporation to enjoin Employee from disclosing any confidential information to
any Competitive Business, to enjoin such Competitive Business from receiving
confidential information from Employee or using any such confidential
information, and/or to enjoin Employee from rendering personal services to or in
connection with such Competitive Business. Subject to Section 13.12, the rights
and remedies of the parties hereto are cumulative and shall not be exclusive,
and each party shall be entitled to pursue all legal and equitable rights and
remedies and to secure performance of the obligations and duties of the other
under this Agreement, and the enforcement of one or more of such rights and
remedies by a party shall in no way preclude such party from pursuing, at the
same time or subsequently, any and all other rights and remedies available to
it.


13.2   SEVERABILITY. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. If any portion or provision of this Agreement shall to any extent be
declared illegal or unenforceable by a court of competent jurisdiction or by a
governmental agency, the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


13.3   NO DURESS; CONSULTATION OF COUNSEL. Employee hereby represents and
warrants that Employee has entered into this Agreement voluntarily and not as a
result of coercion, duress or undue influence. In addition, Employee hereby
represents and warrants that Employee has read and fully understands the terms
of this Agreement and has consulted with an attorney prior to executing this
Agreement, including with respect to Section 12 hereof.


 
16

--------------------------------------------------------------------------------

 


13.4   ASSIGNMENTS. Neither Employee nor the Corporation may assign or delegate
any of their rights or duties under this Agreement without the express written
consent of the other, except the Corporation may transfer its rights and duties
in connection with a sale of all or substantially all of its assets or in
connection with a business combination (subject to Section 5.5 hereof) and the
Corporation may, at any time sell, assign or license the rights held by the
Corporation with respect to Employee’s Name as set forth under Section 10
hereof.


13.5   ENTIRE AGREEMENT; AMENDMENT. This Agreement constitutes and embodies the
full and complete understanding and agreement of the parties with respect to
Employee’s employment by the Corporation, supersedes all prior understandings
and agreements, whether oral or written, between Employee and the Corporation,
including, but not limited to, the Prior Employment Agreement, and shall not be
amended, modified or changed except by an instrument in writing executed by
Employee and by an expressly authorized officer of the Corporation.


13.6   WAIVER. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.


13.7   BINDING EFFECT. This Agreement shall inure to the benefit of, be binding
upon and enforceable against the parties hereto and their respective successors,
heirs, beneficiaries and permitted assigns.


13.8   HEADINGS. The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.


13.9   NOTICES. Any and all notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given when personally delivered, sent by registered or
certified mail, return receipt requested, postage prepaid, or by private
overnight mail service (e.g., Federal Express) to the party at the address set
forth above or to such other address as either party may hereafter give notice
of in accordance with the provisions hereof. Notices shall be deemed given on
the sooner of the date actually received or the third business day after
sending.


13.10   GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without
 
 
17

--------------------------------------------------------------------------------

 
 
giving effect to such State’s conflicts of laws principles and, subject to
Section 13.12, each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
New York, County of New York.
 
13.11   COUNTERPARTS. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


13.12   ARBITRATION. In the event of any dispute under or relating to any term
of this Agreement (other than Sections 8, 9, 10 and 11), or the breach, validity
or legality thereof, it is agreed that the same shall be submitted to binding
arbitration before one arbitrator in New York City, New York pursuant to the
rules of the American Arbitration Association, and judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. This arbitration provision shall remain in full force and effect in
perpetuity notwithstanding the nature of any claim or defense hereunder.


13.13   IRC SECTION 409A. The parties agree that the intent of the parties is
that the provisions of this Agreement be in full compliance with Internal
Revenue Code Section 409A. Accordingly, the parties shall promptly amend this
Agreement as necessary to bring the provisions of this Agreement into full
compliance with the provisions of such Section and, in any event, the parties
agree that this Agreement shall be administered and interpreted in full
compliance with such Section.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 

   
STEVE MADDEN, LTD.
         
by
/s/ JAMIESON KARSON
   
Name:
Jamieson A. Karson
   
Title:
CEO
           
/s/ STEVEN MADDEN
   
STEVEN MADDEN

 
 
 
18

--------------------------------------------------------------------------------

 
 
AMENDMENT TO THIRD AMENDED EMPLOYMENT AGREEMENT
 
          This Amendment dated as of December 14, 2009 (this “Amendment”) to
that certain Third Amended Employment Agreement by and between Steven Madden,
Ltd., a Delaware corporation (the “Company”), and Steven Madden (the “Employee”)
.
W I T N E S S E T H:
 
          WHEREAS, the Company and the Employee are parties to that certain
Third Amended Employment Agreement executed as of July 15, 2005 and effective as
of July 1, 2005 (the “Employment Agreement”), a copy of which is attached hereto
as Exhibit A; and
 
          WHEREAS, the Company believes it to be in the best interests of the
Company to extend the term of the Employment Agreement to further secure the
services of the Employee for five years beyond the term reflected in the
Employment Agreement and the Employee is agreeable to such extension;
 
          NOW, THEREFORE, in consideration of the agreement of the parties
contained herein and for ten dollars and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged,, and intending to
be legally bound, the parties hereto agree as follows:


            1.           Effective as of the date of this Amendment, the
Employment Agreement is amended as follows:


                        a.           Section 3 of the Employment Agreement shall
be deleted in its entirety and in lieu thereof the following paragraph shall be
inserted:
                                     
                                    “Section 3. TERM OF EMPLOYMENT. The term of
Employee’s employment, unless sooner terminated as provided herein, shall
commence on the Effective Date of this Third Amended Employment Agreement and
end on December 31, 2019 (the “Term”).”                           



  2. Except as modified hereby, all other terms and conditions of the Employment
Agreement shall remain in full force and effect.

             
            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
of date first set forth above.
 

 
STEVEN MADDEN, LTD.
     
By:
/s/ Edward R. Rosenfeld
 
Name:
Edward R. Rosenfeld
 
Title:
Chief Executive Officer
     
/s/ Steven Madden
 
STEVEN MADDEN

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Base Salary
 

   
2012
   
2013
   
2014
   
2015
    2016-2023  
Basic Base Salary
  $ 5,416,667     $ 7,416,667     $ 9,666,667     $ 11,916,667     $ 10,697,917
 
Under Additional Restricted Shares Amendment
  $ 5,416,667     $ 4,000,000     $ 6,125,000     $ 8,250,000     $ 7,026,042  

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C






THIRD AMENDED AND RESTATED SECURED PROMISSORY NOTE
 
$3,000,000.00
As of June 25, 2007

 
1. FOR VALUE RECEIVED, the undersigned, STEVEN H. MADDEN, an individual residing
at 175 East 73rd Street, New York, New York 10021 (the “Borrower”), hereby
unconditionally promises to pay to the order of STEVEN MADDEN, LTD., a Delaware
corporation (the “Corporation”), at the time, place and in the manner specified
below, the principal amount of three million dollars ($3,000,000.00), and to pay
simple interest on the unpaid principal amount hereof at the rate of (i) eight
percent (8%) per annum (calculated on the basis of a 360-day year) from June 25,
2007 through April 5, 2009, and (ii) six percent (6%) per annum (calculated on
the basis of a 360-day year), from April 6, 2009 through December 31, 2011;
after which no interest shall be payable on the unpaid principal amount except
under the circumstances set forth under Paragraph 4 below. This Third Amended
and Restated Secured Promissory Note (the “Note”) amends, restates and replaces
the Secured Promissory Note, dated June 25, 2007, the Amended and Restated
Secured Promissory Note, dated December 19, 2007, and the Second Amended and
Restated Secured Promissory Note, dated April 6, 2009, each as previously
executed and delivered by the Borrower to the order of the Corporation to
evidence a loan from the Corporation to the Borrower, together with all accrued
and unpaid interest thereon (collectively, the “Original Notes”).


2. Commencing on December 31, 2014 and continuing annually on each December 31
thereafter through December 31, 2023 (the “Maturity Date”), one-tenth (1/10th)
of the aggregate principal amount payable hereunder together with all interest
accrued thereon shall be cancelled by the Corporation provided that the Borrower
continues to be employed by the Corporation on each such December 31st and the
Corporation shall release a number of Pledged Shares (as hereinafter defined) to
be determined by the Corporation’s Board of Directors, in its sole discretion,
generally to correlate with the amount cancelled without leaving the Corporation
inadequately secured.


3. In the event of the Borrower’s death, Total Disability or a Change of Control
of the Corporation, in each case as such terms are defined under Section 5.1(b)
and Section 5.6, respectively, of the Third Amended Employment Agreement, dated
July 15, 2005, entered into by the Corporation and the Borrower and as
thereafter subsequently amended (the “Employment Agreement”), cancellation of
all amounts payable hereunder shall be accelerated such that no amounts shall be
payable hereunder and this Note shall be deemed paid in full provided, in each
case, that the Borrower continues to be employed by the Corporation on the date
of the occurrence of such event.


4. In the event that the Borrower resigns from the Corporation with Good Reason
or is terminated from his employment with the Corporation other than For Cause,
in each case as such terms are defined under Section 5.7 and Section 5.3,
respectively, of the Employment Agreement prior to the expiration of the Term,
interest at the rate of six percent (6%) per annum shall be reinstated on the
remaining principal amount due hereunder from the date of such termination of
employment and such amount of principal together with accrued and unpaid
interest thereon shall remain due and payable in accordance with the terms
hereof through the Maturity Date. If the Maturity Date shall fall on a day other
than a “Business Day” (defined as a day on which national banks in New York, New
York are open to the public for regular business), such payment may be made on
the next succeeding Business Day without triggering the running of the time
necessary to constitute a Default (as defined in Paragraph 13 below).
 
 
 

--------------------------------------------------------------------------------

 
 
5. In the event that the Borrower resigns from the Corporation without Good
Reason or is terminated from his employment with the Corporation For Cause, in
each case as such terms are defined under Section 5.7 and Section 5.3,
respectively, of the Employment Agreement, all amounts then due hereunder shall
be accelerated and become due and payable to the Corporation immediately.


6. Payment of principal and interest under this Note shall be payable in lawful
money of the United States of America in immediately available funds at the
offices of the Corporation at 52-16 Barnett Avenue, Long Island City, New York
11104 (or such other address as constitutes the principle office of the
Corporation at the time of payment, if different), or at such other place as the
Corporation may designate in writing to the Borrower.


7. The Borrower may prepay this Note in whole or in part at any time and from
time to time, without penalty. All payments shall be applied first to accrued
and unpaid interest and then to principal.


8. The Corporation is hereby authorized by the Borrower from time to time to set
off, as appropriate and apply any and all amounts due and payable to the
Corporation by the Borrower under this Note against any and all amounts payable
and/or equity granted to the Borrower by the Corporation pursuant to the
Employment Agreement.


9. To secure the Borrower’s payment and performance of all of the Borrower’s
obligations hereunder, the Borrower hereby pledges to and assigns to the
Corporation, and grants to the Corporation a first priority continuing security
interest in, 315,000 shares of the common stock of the Corporation, par value
$.0001 per share (the “Common Stock”) owned by the Borrower (the “Pledged
Shares”) and all dividends and distributions in respect of such Pledged Shares,
and proceeds of all of the foregoing (collectively, the “Collateral”). The
Borrower has delivered (or caused to be delivered) and pledged to the
Corporation any and all certificates evidencing the Pledged Shares (accompanied
by stock powers or assignments, as applicable, duly executed in blank),
provided, however, that if a securities intermediary, broker or agent holds any
of the Pledged Shares, the Borrower, at the Corporation’s direction, shall: (a)
cause such securities intermediary, broker and/or agent to execute and deliver
to the Corporation a duly executed control agreement acknowledging the pledge
granted hereunder and perfecting the Corporation’s security interest in the
Pledged Shares, which agreement shall be in form and substance acceptable to the
Corporation in its sole discretion, or (b) authorize such securities
intermediary, broker or agent to transfer the Borrower’s securities entitlements
with respect to such Pledged Shares to an account as to which the Corporation is
its customer. Until the Borrower’s obligations under this Note are satisfied in
full, the Borrower shall not offer, sell, contract to sell, transfer or
otherwise dispose of or encumber the Pledged Shares without the Corporation’s
prior written consent. Except as modified by this Note, all amounts owed to the
Corporation by the Borrower under the Original Notes are hereby ratified and
affirmed and shall hereafter continue to be evidenced by this Note, and the
security interest in the Collateral granted pursuant to the Original Notes shall
remain continuously perfected, in effect and uninterrupted from the initial date
of grant thereof, and nothing contained in this Note shall operate as a waiver
of any right, power or remedy of the Corporation under any provision of the
Original Notes or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
11. From time to time upon request by the Corporation, the Borrower shall
furnish such further assurances of title with respect to the Collateral, execute
such written agreements, or do such other acts, in each case as may be
reasonably necessary, in the Corporation’s sole discretion, in order to perfect
or continue the first priority lien and security interest of the Corporation in
the Collateral.


12. The Borrower hereby authorizes the Corporation to file one or more Uniform
Commercial Code (“UCC”) financing statements, and amendments and continuations
thereto (or similar documents required by any laws of any applicable
jurisdiction), relating to all or any part of the Collateral without the
signature of the Borrower (to the extent such signature is required under the
laws of any applicable jurisdiction).


13. If the Borrower fails to make any payment of principal or interest on the
date when such payment is due and payable under this Note and such failure
continues for a period of three (3) days (a “Default”), then, in addition to all
other rights, options and remedies granted or available to the Corporation under
this Note, the Corporation may, upon or at any time after the occurrence of a
Default, exercise any and all rights of a secured creditor under the UCC, as in
effect from time to time, and under any other applicable law or in equity.


14. The Borrower waives presentment, notice of dishonor and protest of this
Note. The Corporation shall not be deemed to have waived any of its rights or
remedies hereunder unless such waiver shall be in writing and signed by the
Corporation, and no delay or omission by the Corporation in exercising any of
its rights or remedies hereunder shall operate as a waiver thereof. A waiver of
any right or remedy on one occasion shall not be construed as a waiver of any
other right or remedy then or thereafter existing.


15. This Note may not be modified or amended without the express written consent
of the Corporation and the Borrower.


16. This Note shall be binding upon the Borrower and the Borrower’s heirs, legal
representatives, successors and assigns. This Note may be transferred and
assigned by the Corporation in its sole discretion. This Note may be transferred
and assigned by the Borrower only with the prior written consent of the
Corporation, such consent to be given in the Corporation’s absolute discretion.


17. This Note shall be construed in accordance with and governed by the laws of
the State of New York without regard to principles of conflicts of law.
 
 
 

--------------------------------------------------------------------------------

 
 
18. THE BORROWER AGREES THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR
ARISING OUT OF THIS NOTE MAY BE INITIATED AND PROSECUTED IN THE STATE OR FEDERAL
COURTS, AS THE CASE MAY BE, LOCATED IN NEW YORK COUNTY, NEW YORK. THE BORROWER
CONSENTS TO AND SUBMITS TO THE EXERCISE OF JURISDICTION OVER HIS PERSON BY ANY
SUCH COURT HAVING JURISDICTION OVER THE SUBJECT MATTER, WAIVES PERSONAL SERVICE
OF ANY AND ALL PROCESS UPON HIM AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE BY REGISTERED MAIL DIRECTED TO THE BORROWER AT HIS ADDRESS SET FORTH ABOVE
OR TO ANY OTHER ADDRESS AS MAY APPEAR IN THE CORPORATION’S RECORDS AS THE
ADDRESS OF THE BORROWER.


IN ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS NOTE,
EACH OF THE CORPORATION AND THE BORROWER WAIVES TRIAL BY JURY, AND THE BORROWER
ALSO WAIVES (I) THE RIGHT TO INTERPOSE ANY SET-OFF OR COUNTERCLAIM OF ANY NATURE
OR DESCRIPTION, (II) ANY OBJECTION BASED ON FORUM NON CONVENIENS OR IMMUNITY,
AND (III) ANY CLAIM FOR CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES.


19. In the event of a Default under this Note, the Borrower agrees to pay all
costs of collection, including reasonable attorney’s fees, incurred in
collection of this Note and enforcement of the Corporation’s rights and
remedies.


IN WITNESS WHEREOF, the Borrower has hereunto set his hand as of the day and
year first above written.
 

     
Steven H. Madden



 
 

--------------------------------------------------------------------------------

 
 